EXHIBIT 10.1

EXECUTION COPY

LOUIS SALAMONE

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of April 21, 2006, by
and between LCC International, Inc., a Delaware corporation (the “Company”), and
Louis Salamone (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and Treasurer, and the Executive desires to accept such employment, on
the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending December 31, 2008, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”). The Term shall
be subject to automatic one-year renewals unless either party hereto notifies
the other, in accordance with Section 9.4, of non-renewal at least ninety
(90) days prior to the end of the initial Term or any subsequent Term. This
Agreement shall automatically terminate and be of no effect if the Executive
does not commence providing services to the Company within 60 days of the date
hereof.

2. Duties. The Executive, in his capacity as Chief Financial Officer and
Treasurer shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the board of
directors or similar governing body of the Company (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). The
Executive will be based at the Company’s headquarters, presently located in
McLean, Virginia. The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with the Executive’s duties for the Company. The Board
may delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board (the “Compensation Committee”).

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a base salary at
the rate of $350,000 per annum (the “Annual Salary”), payable semi-monthly and
subject to regular deductions and withholdings as required by law. The Annual
Salary may be increased annually by an amount as may be approved by the Board or
the Compensation Committee, and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this Agreement.

3.2 Bonus. Commencing with the calendar year 2007, (i) the Executive will be
entitled to such bonuses as may be authorized by the Board and (ii) the
Executive and the Board will endeavor to agree upon individual and objective
Company annual performance criteria. The Executive’s target bonus amount will be
75% of the Annual Salary then in effect for each applicable year, provided,
however, that Executive’s Annual Bonus, if any, may be below, at, or above the
target based upon the achievement of individual and objective Company annual
performance criteria established by the Compensation Committee. With respect to
calendar year 2006, the Executive shall be entitled to an aggregate bonus of up
to 75% of Annual Salary in the event the Company achieves between 100% and 124%
of its overall consolidated EBITDA objectives or 100% of Annual Salary in the
event the Company achieves 125% or more of its consolidated EBITDA objectives,
pro rated based on the number of days Executive actually served as an Executive
of the Company during 2006.

3.3 Equity-Based Awards. Effective as of the date hereof, the Company has
granted the Executive 150,000 restricted stock units and 400,000 options to
purchase the Company’s Class A common stock, par value ($.01) per share (the
“Class A Stock”), pursuant to agreements dated the date hereof between the
Company and the Executive (the “2006 Equity Incentive Agreements”), copies of
which are attached hereto as Exhibit A and Exhibit B. The Executive may from
time to time be awarded such additional restricted stock units, additional share
options or other equity-based awards as the Board or the Compensation Committee
determines to be appropriate.

3.4 Benefits – In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, pension and profit sharing plans and similar benefits that may
be available to other senior executives of the Company generally, on the same
terms as may be applicable to such other executives, in each case to the extent
that the Executive is eligible under the terms of such plans or programs.
Effective as of the date hereof, the Company and Executive will enter into the
Company’s Indemnity Agreement attached hereto as Exhibit C (the “Indemnity
Agreement””). During the Term, the Company shall maintain customary liability
insurance for trustees and officers and list the Executive as a covered officer.

3.5 Vacation. During the Term, the Executive shall be entitled to vacation of
four (4) weeks per year.

3.6 Personal Travel and Local Housing Expenses. It is understood by the Company
that Executive lives in New Jersey and does not plan to relocate to within a
normal commuting location to the Company’s Headquarters facility in McLean,
Virginia. Accordingly, the Company agrees that in connection with employment of
the Executive the Company shall (a) reimburse the Executive for expenses
actually incurred (and in the case of reimbursement, paid) by Executive in
traveling to and from Executive’s home in New Jersey and LCC’s headquarter
office in McLean, Virginia (“Personal Travel Expenses”), and (b) provide
Executive with a local housing allowance, as described below, and reimburse
Executive for certain local utility expenses, also as described below (“Local
Housing Expenses”). Personal Travel Expenses shall be reimbursed at the actual
amount of expense incurred by Executive. Executive agrees to use an appropriate
means of travel (train, commercial airline or personal automobile). Local
Housing Expenses shall consist of a housing allowance in the amount of $2,300
per month plus reimbursement of actual expenses incurred by Executive for the
following utilities; heat, air-conditioning, electricity and high speed internet
service. Executive will also be reimbursed for expenses incurred in connection
of Executive’s use of a cell phone, Blackberry or similar device in the
performance of Executive’s duties. Executive will submit such expenses, and they
will be incurred, in accordance with the travel and reimbursement policies
applicable to senior executives of the Company generally. Executive understands
that the foregoing Personal Travel Expense and Local Housing Expense payments
and reimbursements will be includible in the Executive’s taxable income.
Executive’s reimbursement for Personal Travel Expenses and Local Housing
Expenses will be discontinued if the Company relocates to a location within a
reasonable commuting distance from Executive’s home in New Jersey. In the event
Executive undertakes to relocate to an area within a reasonable commuting
distance from the Company’s headquarters facility, then the Company will make
relocation assistance available to Executive, in accordance with its then
current policies for executive officers generally, and following such
relocation, the Company will cease paying Personal Travel Expense and Local
Housing Expenses pursuant to this Section 3.6.

3.7 Other Expenses Incurred in Connection of the Performance of Executive’s
Services. The Company shall pay or reimburse the Executive for all ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the obligations of the Company to or with respect to the Executive shall
terminate in their entirety except as otherwise provided under this Section 4.
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon notice in writing to the Executive and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement;
provided, that, the Company will have no right to terminate the Executive’s
employment if, in the opinion of a qualified physician reasonably acceptable to
the Company, it is reasonably certain that the Executive will be able to resume
the Executive’s duties on a regular full-time basis within 90 days of the date
the Executive receives notice of such termination.

Upon death of the Executive or upon termination of the Executive’s employment by
virtue of disability (i) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 4) other
than Annual Salary earned and accrued under this Agreement prior to the
Effective Date of the Termination, any bonus for the prior year not yet paid,
and other benefits, including payment for accrued but unused vacation, earned
and accrued under this Agreement prior to the Effective Date of the Termination
(and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination) and (ii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and there shall
be no further rights with respect to the Executive hereunder (except as provided
in Section 9.13). For purposes of this Section 4, the “Effective Date of the
Termination” shall mean the date of death or the date on which a notice of
termination by virtue of disability is given by the Company or any later date
set forth in such notice of termination.

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon his death or by virtue of his
disability, provided, however, that nothing in this Section 4 shall be deemed to
amend or modify the applicable terms of any agreement executed between the
Executive and the Company with respect to stock options or restricted stock
units granted to Executive under the Company’s equity incentive plans.

5. Other Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive Without
Good Reason.

     
(a)
  For purposes of this Agreement, “Cause” shall mean:
(i)
(ii)
  the Executive’s commission of any felony;
the Executive’s commission of an act of fraud, theft or dishonesty;

(iii) the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder;

(iv) any material violation of Company policy, including without limitation, the
Company’s Corporate Standards of Conduct;

(v) any material violation by the Executive of Sections 6, 7 or 8 below; or

(iv) the Executive’s material breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Cause under clause (iii), (iv), (v) or
(vi) above, the Executive shall have 30 days from the date written notice is
given by the Company of such event or condition to cure such event or condition
and, if the Executive does so, such event or condition shall not constitute
Cause hereunder.

(b) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its subsidiaries (except if the Company and Executive deem it in the
best interests of the Company for the duties of Treasurer to be performed by an
individual other than the Executive);

(ii) a reduction in Annual Salary of the Executive except in connection with a
reduction in compensation generally applicable to senior management employees of
the Company provided that such reduction does not exceed 15% of Executive’s
Salary as defined in Section 3.1 above;

(iii) the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have
30 days from the date on which the Executive gives the written notice thereof to
cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder. Further, an event or
condition shall cease to constitute Good Reason one (1) year after the event or
condition first occurs.

(c) The Company may terminate the Executive’s employment for Cause and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause,
(i) the Executive shall have no right to receive any compensation or benefit
under this Agreement on and after the Effective Date of the Termination (as
defined below in this Section 5.1(c)) other than Annual Salary and other
benefits, including payment for accrued but unused vacation (but excluding any
bonuses) earned and accrued under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination), (ii) the
provisions of Section 5.3 shall apply and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 9.13). For
purposes of this Section 5.1(c), the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given by the Company or any
later date set forth in such notice of termination.

(d) The Executive may terminate his employment without Good Reason. If the
Executive terminates the Executive’s employment with the Company without Good
Reason: (i) the Executive shall have no right to receive any compensation or
benefit under this Agreement on and after the Effective Date of the Termination
(as defined below in this Section 5.1(d)) other than Annual Salary and other
benefits, including payment for accrued but unused vacation (but excluding any
bonuses) earned and accrued under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination) and (ii) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 9.13). For purposes of this Section 5.1(d), the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given by
the Executive or any later date set forth in such notice of termination.

(e) In the event the Executive or the Company elects not to renew this Agreement
pursuant to Section 1 above or the Company elects not to renew this Agreement
pursuant to Section 1 above after the Executive reaches age 66, (i) the
Executive shall have no right to receive any compensation or benefit under this
Agreement on and after the Effective Date of the Termination (as defined below
in this Section 5.1(e)) other than Annual Salary earned and accrued under this
Agreement prior to the Effective Date of the Termination, any bonus for any
prior years not yet paid, any bonus earned with respect to the calendar year in
which the Effective Date of Termination occurred, and other benefits, including
payment for accrued but unused vacation, earned and accrued under this Agreement
prior to the Effective Date of the Termination (and reimbursement under this
Agreement for expenses incurred but not paid prior to the Effective Date of the
Termination) and (iii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 9.13). For
purposes of this Section 5.1(e), the “Effective Date of the Termination” shall
mean the last day of the calendar year during which the Executive or the
Company, as applicable, gave notice under Section 1.

5.2 Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause, for any reason
or no reason, and the Executive may terminate the Executive’s employment with
the Company for Good Reason. If the Company or the Executive terminates the
Executive’s employment and such termination is not described in Section 4 or
Section 5.1 or if the Company provides a notice of non-renewal of this Agreement
prior to the Executive’s 66th birthday, (i) the Executive shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination (as defined below in this Section 5.2) other than Annual Salary
earned and accrued under this Agreement prior to the Effective Date of the
Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination), (ii) notwithstanding item (i) above of this
Section 5.2, the Executive shall receive in addition to the compensation
described in item (i) above of this Section 5.2, a cash payment equal to the
Severance Payment (as defined below in this Section 5.2) payable no later than
30 days after the Effective Date of the Termination and (iii) this Agreement
shall otherwise terminate upon the Effective Date of the Termination and the
Executive shall have no further rights hereunder (except as provided in
Section 9.13). The “Severance Payment” means one (1) times the sum of: (i) the
Executive’s Annual Salary in effect on the day of termination and (ii) the
Executive’s target bonus for the calendar year in which the Effective Date of
Termination occurs, or if no target bonus for such calendar year has been set on
or prior to the Effective Date of Termination, the target bonus for the prior
year, provided that, if the Effective Date of Termination occurs within 365 days
following the occurrence of a Change in Control (as defined below in this
Section 5.2), the Severance Payment means one and one half (1 1/2) times the
aforesaid sum. For purposes of this Section 5.2, (i) the “Effective Date of the
Termination” shall mean the date of termination specified in the Company’s or
the Executive’s notice of termination, as applicable, and (ii) a “Change in
Control” shall be deemed to occur upon the consummation of (x) the sale of all
or substantially all of the assets of the Company to another person, (y) a
merger, consolidation or reorganization of the Company with one or more other
persons where the Company is not the surviving person unless all or
substantially all of the persons who were the beneficial owners, respectively,
of the combined voting power of all classes of stock of the Company, immediately
prior to such transaction beneficially own, directly or indirectly, more than
50% of the combined voting power of all class of stock of the person resulting
from such transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction or (z) a merger, acquisition or other transaction in which the
Company is the surviving corporation that results in any person (other than
persons who are holders of 5% or more of the stock of the Company at the time
the transaction is approved by the shareholders and other than any affiliate)
acquiring beneficial ownership of more than 50% of the combined voting power of
all classes of stock of the company, excluding any change in voting control
arising as a result of the conversion of Class B common stock, par value $.01
per share, of the Company, to Class A Common Stock or any distribution by RF
Investors, L.L.C. to any of its direct or indirect owners, investors or their
respective affiliates (within the meaning of Rule 405 of Regulation C under the
Securities Act of 1933, as amended).

5.3 Nature of Payments. For the avoidance of doubt, the Executive acknowledges
and agrees that the Company’s payment obligations set forth in this Section 5
constitute liquidated damages for termination of the Executive’s employment
during the Term.

6. Noncompetition and NonSolicitation.

6.1 Noncompetition. The Executive agrees with the Company that, during the Term
of this Agreement and for one year thereafter (the “Restriction Period”), the
Executive will not , directly or indirectly (whether as an officer, director,
employee, consultant, agent, advisor, stockholder, partner, joint venturer,
proprietor or otherwise): (i) engage or otherwise become interested in any
business or activity that directly or indirectly competes with any business of
the Company or any of its subsidiaries (or any of their successors) as conducted
or contemplated during his period of employment with the Company, (ii) solicit
or hire for employment by any person that engages in any business or activity
that directly or indirectly competes with any business of the Company or any of
its subsidiaries (or any of their successors) as conducted or contemplated
during his period of employment with the Company, or induce the termination of
employment of, any employee or other personnel who is or was providing services
to the Company or any of its subsidiaries at the time of, or within the six
month period prior to the date of, such solicitation, hiring or inducement or
(iii) take any action intended to cause any vendor, customer or business
associate of the Company or any of its subsidiaries to terminate, sever, reduce
or otherwise adversely alter its relationship with the Company or any of its
subsidiaries.

6.2 Reasonable and Necessary Restrictions. The Executive acknowledges that the
restrictions, prohibitions and other provisions hereof, including, without
limitation the Restriction Period, are reasonable, fair and equitable in terms
of duration, scope and geographic area, are necessary to protect the legitimate
business interests of the Company and are a material inducement to the Company
to enter into this Agreement.

6.3 Forfeiture of Severance Payments. In the event the Executive breaches any
provision of Section 6.1, in addition to any other remedies that the Company may
have at law or in equity, the Executive shall promptly reimburse the Company for
any Severance Payments received from, or payable by, the Company. In addition,
the Company shall be entitled in its sole discretion to offset all or any
portion of the amount of any unpaid reimbursements against any amount owed by
the Company to the Executive.

7. Nondisclosure and Confidentiality.

7.1 Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” shall mean all information or materials of a
confidential or proprietary nature which the Executive receives during the
course of his employment with the Company or through the use of any of the
Company ‘s facilities or resources, including, without limitation, the
following:

(i) All information or materials relating to any software program, hardware
product or other product of the Company, including, without limitation, source
and object codes, algorithms, schematics, flowcharts, logic diagrams, designs,
coding sheets, techniques, specifications, technical information, test data,
know-how, worksheets and related documentation and manuals;

(ii) All information or materials relating to the consulting, engineering and/or
other services provided by the Company, including, without limitation,
techniques, methodologies, know-how, instruction booklets, course materials,
printouts, presentation materials, training aids and related documentation and
manuals;

(iii) All information or materials relating to the business or operations of the
Company, including, without limitation, business plans and strategies, financial
information, marketing plans and studies, pricing practices, quoting procedures,
computer system passwords and employee records;

(iv) All other information or materials relating to the business or activities
of the Company which are not generally known to the public (including any
information that is marked “Confidential” or “Proprietary”); and

(v) All information or materials received by the Company from any third party
subject to a duty to maintain the confidentiality thereof and to use such
information or materials only for certain limited purposes.

7.2 Nondisclosure of Confidential Information. The Executive acknowledges that
in the course of his employment with the Company he will have access to
Confidential Information. During the Executive’s employment with the Company and
following the termination of such employment, except with the Company’s express
written consent or as may otherwise be required by law or any legal process, the
Executive shall not, (i) directly or indirectly, disclose or reveal any
Confidential Information to any third party, except as may be required or
appropriate in connection with his carrying out his duties under this Agreement
or (ii) use any Confidential Information for the benefit of any person other
than the Company and its subsidiaries. The Executive shall retain all
Confidential Information in strictest confidence and shall take all reasonable
precautions to prevent the inadvertent or accidental disclosure of any
Confidential Information.

7.3 Return of Confidential Information. The Executive agrees to return all
Confidential Information in his possession (including any copies thereof)
immediately: (i) upon the termination of his employment with Employer or (ii) at
any time upon request by the Board.

8. Inventions.

8.1 Definitions of Inventions and Prior Inventions. For purposes of this
Agreement, (i) the term “Inventions” means any invention, idea, improvement,
process, design, software program code, logic diagrams, flow charts, decision
charts, drawings, procedural diagrams, coding sheets, documentation manuals,
technique, configuration, methodology, know-how, original work of authorship or
other innovation or writing of any kind (whether or not patentable,
copyrightable or subject to other legal protection) made, developed, conceived
of or reduced to practice by the Executive, either alone or jointly with others,
during the term of the Executive’s employment with the Company (whether or not
made, developed, conceived or reduced to practice during the Executive’s normal
working hours or while at the Company’s offices) which: (x) results from any
work performed by the Executive for the Company, (y) relates to the Company’s
business or its research and development activities or (z) is made with or using
the Company’s equipment, supplies, facilities or Confidential Information and
(ii) the term “Prior Invention” means any invention, idea, improvement, process,
design, software program code, logic diagrams, flow charts, decision charts,
drawings, procedural diagrams, coding sheets, documentation manuals, technique,
configuration, methodology, know-how, original work of authorship or other
innovation or writing of any kind (whether or not patentable, copyrightable or
subject to other legal protection) made, developed, conceived of or reduced to
practice by the Executive, either alone or jointly with others, prior to his
employment with the Company.

8.2 Disclosure of Inventions; Assignment. The Executive hereby agrees: (i) to
disclose all Inventions in writing to the Company and (ii) that all Inventions,
including without limitation any copyrights on any Invention, are and shall be
the sole and exclusive property of the Company, whether as “works for hire” or
otherwise. The Executive hereby irrevocably assigns and transfers to the Company
all the Executive’s right, title and interest in and to any and all Inventions
and the ownership of any copyright in such Inventions (whether published on
unpublished). The Executive agrees not to disclose any Invention to any third
party without the Company’s prior written consent. The Executive agrees, at the
Company’s request (whether during or after the term of the Executive’s
employment with the Company) and at the Company’s expense to (i) execute
specific assignments in favor of the Company with respect to any Invention and
(ii) execute such documents and perform such lawful actions as the Company deems
necessary to advisable in order to enable the Company to procure, maintain
and/or enforce any patent, copyright, trademark or other legal protection
(whether in the United States or in any foreign country) relating to any
Invention.

8.3 Moral Rights. The Executive hereby irrevocably and forever waives and agrees
never to assert any moral rights which the Executive may have in any Invention
(including, without limitation, any right of paternity or integrity, any right
to claim authorship of such Invention, any right to object to any distortion,
mutilation or modification of such Invention or any similar right, whether
existing under any United States or any foreign law).

8.4 Prior Inventions. All Prior Inventions shall be excluded from the scope of
this Agreement. Attached hereto as Exhibit D is a list of all Prior Inventions
which relate in any manner to the Company ‘s business. The Executive hereby
represents that such list is complete and that, if no such list is attached, the
Executive has no such Prior Inventions.

9. Other Provisions.

9.1 Specific Performance. The Executive acknowledges that the obligations
undertaken by such Executive pursuant to Sections 6, 7 and 8 of this Agreement
are unique and that the Company likely will have no adequate remedy at law if
the Executive shall fail to perform any of such Executive’s obligations
hereunder, and the Executive therefore confirms that the Company’s right to
specific performance of the terms of Sections 6, 7 and 8 of this Agreement is
essential to protect the rights and interests of the Company. Accordingly, in
addition to any other remedies that the Company may have at law or in equity,
the Company shall have the right to have all obligations, covenants, agreements
and other provisions of Sections 6, 7 and 8 this Agreement specifically
performed by the Executive, and the Company shall have the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by the Executive.
The Executive hereby acknowledges and warrants that he will be fully able to
earn a livelihood for himself and his dependents if these covenants are
specifically enforced against him, the Executive hereby further acknowledges and
agrees that the Company shall not be required to post bond as a condition to
obtaining or exercising such remedies, and the Executive hereby waives any such
requirement or condition.

9.2 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full affect, without
regard to the invalid portions.

9.3 Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding.

9.4 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by facsimile communication
during normal business hours on a business day or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received if it is delivered by
hand, in each case to the intended recipient as set forth below:

(i) if to the Executive, to the address set forth in the records of the Company;
and

(ii) if to the Company,

LCC International, Inc

7925 Jones Branch Drive

McLean, VA 22102

Attention: General Counsel

Facsimile: (703) 873-2300.

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

9.5 Entire Agreement. This Agreement, together with the 2005 Equity Incentive
Agreements and the Confidentiality Agreement, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

9.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

9.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

9.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any Change
in Control, the Company may assign this Agreement and its rights hereunder.

9.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. No other taxes, fees,
impositions, duties or other charges or offsets of any kind shall be deducted or
withheld from amounts payable hereunder, unless otherwise required by law.

9.10 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

9.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

9.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

9.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 8 (to the extent necessary
to effectuate the post-termination obligations set forth therein) and of
Section 9 shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.

9.14 Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive’s ability to fulfill the Executive’s responsibilities hereunder.

9.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

9.16 Parachute Provisions. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a Parachute
Payment (as defined below in this Section 9.16) alone or when added to any other
amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest applicable rates on such Parachute Payments and on
any payments under this Section 9.16 ) as if no excise taxes had been imposed
with respect to Parachute Payments. The amount of any payment under this
Section 9.16 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Executive and the Company, the computation
expenses of which shall be paid by the Company. “Parachute Payment” shall mean
any payment deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended.

9.17 Section 409A of the Internal Revenue Code.

(a) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a Subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)) and (B) as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 9.17, would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(2)(B)(i) of the Code, then no such payment shall be
payable prior to the date that is the earliest of (1) 6 months after the
Executive’s termination date, (2) the Executive’s death or (3) such other date
as will cause such payment not to be subject to such interest and additional
tax.

(b) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.

9.18 Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

(d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

LCC INTERNATIONAL, INC.

By:      /s/ Dean Douglas     
Name: Dean J. Douglas
Title: President and Chief Executive Officer




     /s/ Louis Salamone, Jr.      
Louis Salamone, Jr.

Exhibit A

MEMORANDUM

     
TO:
  Louis Salamone
 
   
FROM:
  Stock Plan Administration
 
   
DATE:
  April 21, 2006
 
   
SUBJECT:
  Stock Unit Grant Letter

Pursuant to the terms of the Amended and Restated Equity Incentive Plan (the
“Plan”) of LCC International, Inc. (the “Company”), you have been granted stock
units relating to one hundred fifty thousand (150,000) shares of the Company’s
Class “A” Common Stock. Your stock units were granted by the Compensation and
Stock Option Committee of the Board of Directors of the Company (the
“Compensation Committee”) on April 21, 2006 (the “Grant Date”).

Your Stock Units are subject to the Plan and the Stock Unit Agreement Terms and
Conditions (the “Stock Unit Terms and Conditions”) adopted by the Compensation
Committee and attached hereto. The Plan Prospectus and the Plan are available on
the intranet at link.lcc.com, and the terms of both the Plan and the Stock Unit
Terms and Conditions are incorporated by reference herein.

Your stock units vest in one-third increments on each of the first, second and
third anniversary of the Grant Date; provided that you remain in Service with
the Company or one of its affiliated companies. You will forfeit your unvested
stock units automatically and without notice if you do not commence Service with
the Company within ninety days of the Grant Date or upon termination of your
Service, other than (x) by reason of your death or Disability (as defined in the
Plan) or (y) by the Company without Cause (as defined in your employment
agreement with the Company dated the date hereof, as amended from time to time
(the “Employment Agreement”)) or by you for Good Reason (as defined in the
Employment Agreement).

If your Service is terminated (x) as a result of your death or Disability or
(y) by the Company without Cause or by you for Good Reason, your stock units
shall become 100% vested on the date of such termination. If there is a Change
in Control (as defined in the Stock Unit Terms and Conditions) within eighteen
(18) months following the Grant Date, your stock units shall become vested to
the extent of 66 2/3% of the total amount thereof.

You have the right to accept or decline the stock units granted to you. Please
indicate your decision by checking the ACCEPT or DECLINE box below, and sign and
return this form within 30 days to “Stock Plan Administration” at the Company’s
corporate headquarters in McLean. Your acceptance means that you acknowledge
having reviewed, and that you agree to be bound by, the terms of the Plan, the
Stock Unit Terms and Conditions and this letter.

ACCEPT _X     DECLINE      

In addition to the foregoing, the Company hereby requests that you consent to
delivery to you of all prospectuses and other documents required to be delivered
to you by the Company in connection with the Plan and any stock units granted to
you under the Plan
(whether in the past, at present or in the future) under applicable securities
laws by posting such prospectuses and other documents on the Company Intranet
under Investor Relations/Option Plans. You may revoke this consent at any time
by notifying the Company in writing. The Company still has the right to deliver
such prospectuses or other documents to you in any other manner permitted under
applicable law. Moreover, you may obtain a paper copy of such prospectuses or
other documents by contacting the Company’s Human Resources Department. Please
indicate your decision by checking the CONSENT or DO NOT CONSENT box below.

CONSENT _X     DO NOT CONSENT      

If you have any questions regarding the foregoing, please contact LCC Stock
Administration representatives Brady Kavulic 703.873.2691 or David Marks
703.873.2390.

Director/Grantee:

LOUIS SALAMONE, JR.
Print Name

         
/s/ Louis Salamone, Jr.
  4/21/06  

 
     

Signature
      Date
 
       

1

Exhibit B

MEMORANDUM

     
TO:
  Louis Salamone
 
   
FROM:
  Stock Plan Administration
 
   
DATE:
  April 21, 2006
 
   
SUBJECT:
  Stock Option Grant

Pursuant to the terms of the Amended and Restated Equity Incentive Plan (the
“Plan”) of LCC International, Inc. (the “Company”), you have been granted
options to purchase four hundred thousand (400,000) shares of the Company’s
Class “A” Common Stock. Your options were granted by the Board of Directors on
April 21, 2006 (the “Grant Date”), and the exercise price is $ 3.75 per share,
the fair market value of the underlying Class “A” Common Stock on the Grant
Date.

Your options are subject to the Plan and Stock Option Agreement Terms and
Conditions (the “Option Terms and Conditions”) adopted by the Board. The Option
Terms and Conditions are attached hereto and the Plan Prospectus and the Plan
are available on the intranet at link.lcc.com, and the terms of both the Plan
and the Option Terms and Conditions are incorporated by reference herein.

Your options vest as follows:

         
Percentage Vesting
  20 Day Average Closing Price Per Share
 
       
 
       
First 25%
  $ 4.00  
 
       
 
       
Next 25%
  $ 5.75  
 
       
 
       
Next 25%
  $ 7.25  
 
       
 
       
Final 25%
  $ 9.00  
 
       

Your options will vest in pro rata increments based on the 20 day average
closing price per share within the share price bands, provided that in no event
(other than as set forth in clauses (a), (c) and (d) below) shall options held
by you vest with respect to more than one third (1/3rd) of the shares of Class
“A” Common Stock subject to this grant in any single calendar year. To the
extent that, solely as a result of the proviso of the foregoing sentence,
options with respect a number of shares do not vest in a particular calendar
year, such options shall vest on January 1 of the immediately following calendar
year. Price per share will be adjusted for stock splits.

Your options will terminate automatically and without notice (i) if you do not
commence service with the Company as an employee within ninety (90) of the Grant
Date, (ii) if your employment is terminated by the Company for Cause (as defined
in your employment agreement with the Company dated the date hereof, as amended
from time to time (the “Employment Agreement”)), or (iii) thirty (30) days after
you no longer are serving as an employee or a director of the Company, except as
follows:

(a) If your employment is terminated by reason of your death or Disability (as
defined in the Plan), your options shall become 100% vested on the date of such
termination and shall remain exercisable for a period of twelve (12) months
following your termination date.

(b) other than in connection with a Change in Control (as defined in the
Non-Incentive Stock Option Terms and Conditions) as set forth in subsections
(c) and (d) below, if your employment is terminated by the Company other than
for Cause or by you for Good Reason (as defined in the Employment Agreement),
your options will remain exercisable with respect to the vested portion of the
options as of the date of your termination for a period of eighteen (18) months.

(c) in the event of Change in Control within eighteen (18) months following the
grant date, and your options have not otherwise become vested to a greater
extent, your options shall become vested as to 50% of the total amount thereof.

(d) if your employment is terminated, within three (3) months prior to or within
eighteen (18) months after a Change in Control, by the Company other than for
Cause or by you for Good Reason, your options shall become 100% vested on the
date of such termination and shall remain exercisable for a period of
twenty-four (24) months following your termination date.

You have the right to accept or decline the options granted to you. Please
indicate your decision by checking the ACCEPT or DECLINE box below, and sign and
return this form within 30 days to “Stock Plan Administration” at the Company’s
corporate headquarters in McLean. Your acceptance means that you acknowledge
having reviewed, and that you agree to be bound by, the terms of the Plan, the
Option Terms and Conditions and this letter.

ACCEPT _X     DECLINE      

In addition to the foregoing, the Company hereby requests that you consent to
delivery to you of all prospectuses and other documents required to be delivered
to you by the Company in connection with the Plan and any options granted to you
under the Plan (whether in the past, at present or in the future) under
applicable securities laws by posting such prospectuses and other documents on
the Company Intranet under Investor Relations/Option Plans. You may revoke this
consent at any time by notifying the Company in writing. The Company still has
the right to deliver such prospectuses or other documents to you in any other
manner permitted under applicable law. Moreover, you may obtain a paper copy of
such prospectuses or other documents by contacting the Company’s Human Resources
Department. Please indicate your decision by checking the CONSENT or DO NOT
CONSENT box below.

CONSENT _X     DO NOT CONSENT      

If you have any questions regarding the foregoing, please contact LCC Stock
Administration representative Brady Kavulic at 703.873.2691.

Director/Optionee:

Louis Salamone, Jr.      
Print Name

     
/s/Louis Salamone, Jr.
  4/21/06     
 
   
Signature
  Date
 
   

2

Exhibit C

April 21, 2006

Dear Mr. Salamone:

LCC International, Inc., a Delaware corporation (the “Company”), hereby
represents to, and agrees with Mr. Salamone, an individual having the address
shown above (the “Indemnitee”), as follows: the Company desires that Indemnitee
serve the Company in an Indemnifiable Capacity. Further, the Company desires and
intends hereby explicitly to undertake to provide indemnification (as further
described herein) against any and all liabilities asserted against Indemnitee by
virtue of such service in an Indemnifiable Capacity to the fullest extent
permitted by any applicable law. Such indemnification will be in accordance with
the terms and conditions of this Letter Agreement.

Section 1. Definitions. As used in this Letter Agreement:

(a) “Change in Control” shall mean any change in the ownership of a majority of
the outstanding shares of common stock of the Company.

(b) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(c) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of pocket expenses and reasonable compensation for time
spent by Indemnitee for which he is otherwise not compensated by the Company)
actually and reasonably incurred in connection with a Proceeding or establishing
or enforcing a right to indemnification under this Letter Agreement, applicable
law or otherwise; provided, however, that “Expenses” shall not include any
Liabilities.

(d) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 7 hereof and either (i) a final adjudication in a court of competent
jurisdiction pursuant to Section 10(a) hereof shall have denied Indemnitee’s
right to indemnification hereunder, or (ii) Indemnitee shall have failed to file
a complaint in a court of competent jurisdiction pursuant to Section 10(a)
during the Indemnification Period (as defined below).

(e) “Indemnifiable Capacity” shall mean that a person is or was a director
and/or executive officer of the Company, or, while serving the Company in such
position, is or was serving at the request of the Company as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, sole
proprietorship, trust, nonprofit entity, employee benefit plan, or other
enterprise.

(f) “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld) and that neither is presently nor in the past five years has been
retained to represent: (i) the Company or any of its subsidiaries or affiliates,
or Indemnitee or any corporation as to which Indemnitee was or is a director,
officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing
under the law of the State of Delaware, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Letter Agreement.

(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.

Section 2. Services by Indemnitee. Indemnitee agrees to serve in an
Indemnifiable Capacity so long as he is duly appointed in accordance with the
applicable provisions of the Certificate of Incorporation and the By-Laws of the
Company or applicable constituent documents of any other entity and until such
time as he resigns or is removed from his position. Indemnitee may at any time
and for any reason resign or be removed from such position (subject to any other
contractual obligation or other obligation imposed by operation of law), in
which event the Company shall have no obligation under this Letter Agreement to
continue Indemnitee in any such position.

Section 3. Indemnification.

(a) The Company shall indemnify Indemnitee against Expenses and Liabilities in
connection with any Proceeding arising from the fact that the Indemnitee serves
or served in an Indemnifiable Capacity to the fullest extent permitted by
applicable law, the Certificate of Incorporation or By-Laws of the Company in
effect on the date hereof or as such law, Certificate of Incorporation or
By-Laws may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than the law, the Certificate of Incorporation or
the By-Laws permitted the Company to provide before such amendment). The rights
to indemnification provided in the Certificate of Incorporation or By-Laws shall
be presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Company and shall be enforceable as a contract right. Without
diminishing the scope of the indemnification provided by this Section 3, the
Company shall indemnify Indemnitee whenever he is or was a party or is
threatened to be made a party to any Proceeding, including without limitation
any such Proceeding brought by or in the right of the Company, because he serves
or served in an Indemnifiable Capacity or because of anything done or not done
by him in such Indemnifiable Capacity, against Expenses and Liabilities actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding, including the costs of any investigation, defense, settlement or
appeal, except that no indemnification shall be made with respect to any claim,
issue or matter if Indemnitee was finally adjudged to be liable to the Company
by a court of competent jurisdiction due to his gross negligence or willful
misconduct unless and to the extent that a Delaware Court of Chancery or the
court in which the action was heard determines that Indemnitee is entitled to
indemnification for such amounts as the court deems proper. Further, no
indemnification shall be made for the accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company within the meaning
of section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of any state statutory or common law. In addition to, and not as a
limitation of, the foregoing, the rights of indemnification of Indemnitee
provided under this Letter Agreement shall include those rights set forth or
referenced in Sections 4, 6, 8, 9, 12 and 14 below.

(b) Indemnitee shall be paid promptly by the Company all amounts necessary to
effectuate the foregoing indemnity.

Section 4. Advancement of Expenses.

(a) All reasonable Expenses incurred by or on behalf of Indemnitee shall be
advanced from time to time by the Company to him within thirty (30) days after
the Company’s receipt of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination that Indemnitee is not entitled to
be indemnified for such Expenses), including without limitation any Proceeding
brought by or in the right of the Company. The written request for an
advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee. If required by law at
the time of such advance, Indemnitee hereby agrees to repay the amounts advanced
if it is ultimately determined that Indemnitee is not entitled to be indemnified
pursuant to the terms of this Letter Agreement.

(b) In the event that any person (including, without limitation, the Company)
challenges the reasonableness of any Expenses for which Indemnitee requests an
advance, an affidavit provided to the Company by Independent Legal Counsel
certifying that, in the view of such Independent Legal Counsel, the Expenses in
question were reasonably incurred shall finally and conclusively (but not
exclusively) establish the reasonableness of such Expenses for purposes of
determining Indemnitee’s entitlement to advancement of such Expenses, but not
for purposes of later determining Indemnitee’s entitlement to indemnification
pursuant to this Letter Agreement at the conclusion of the underlying action.

Section 5. Limitations.

(a) The foregoing indemnity and advancement of Expenses shall apply only to the
extent that Indemnitee has not been indemnified and reimbursed pursuant to such
insurance as the Company may maintain for Indemnitee’s benefit, or otherwise.

(b) In the event of payment under this Letter Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and shall take such
actions as may be reasonably necessary to secure such rights, including the
execution and delivery of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

Section 6. Insurance and Funding. The Company may purchase and maintain
insurance to protect itself and/or Indemnitee against any Expenses and
Liabilities in connection with any Proceeding to the fullest extent permitted by
applicable laws. The Company may create a trust fund, grant an interest or use
other means (including, without limitation, a letter of credit) to ensure the
payment of such amounts as may be necessary to effect indemnification or
advancement of Expenses as provided in this Letter Agreement. The Company shall
not be required to maintain such insurance if such insurance is not reasonably
available or if, in the reasonable business judgment of the Board of Directors
of the Company, or any appropriate committee thereof, which shall be
conclusively established by such determination by the Board of Directors of the
Company or such appropriate committee thereof, either (i) the premium cost for
such insurance is significantly disproportionate to the amount of coverage
thereunder or (ii) the coverage provided by such insurance is so limited by
exclusions that there is insufficient benefit from such insurance.

Section 7. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that he is entitled to indemnification pursuant
to this Letter Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee to
support his claim for indemnification. Indemnitee shall submit his claim for
indemnification within a reasonable time not to exceed five years after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, final termination or
other disposition or partial disposition of any Proceeding, whichever is the
later date for which Indemnitee requests indemnification. The President or the
Secretary or other appropriate officer shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise the Board of Directors of the
Company in writing that Indemnitee has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made not later than sixty
(60) days after the Company’s receipt of his written request for such
indemnification; if no determination has been made in such 60-day period, the
Company shall be deemed to have approved the request, in the absence of (i) a
knowing or intentional misrepresentation of or knowing or intentional failure to
disclose a material fact by Indemnitee or (ii)  a specific finding (which has
become final) by a court of competent jurisdiction that all or any part of such
indemnification is expressly prohibited by the law of the State of Delaware.

(b) Indemnitee’s entitlement to indemnification under this Letter Agreement
shall be determined in one of the following ways:

(i) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board of Directors;

(ii) by written opinion of Independent Legal Counsel, if: (A) a Change of
Control shall have occurred and Indemnitee so requests, (B) there are no
Disinterested Directors, or (C) a majority of Disinterested Directors (even
though less than a quorum of the Board of Directors) so directs;

(iii) by the stockholders of the Company, but only if a majority of the
Disinterested Directors (even though less than a quorum of the Board of
Directors) presents the issue of entitlement to indemnification to the
stockholders for their determination; or

(iv) as provided in Section 7(a) above.

Section 8. Continuation of Indemnification. All agreements and obligations of
the Company contained herein shall continue during the period that Indemnitee
serves in an Indemnifiable Capacity, and shall continue following such period
during any period that Indemnitee shall be subject to any Proceeding, any appeal
in any such Proceeding, or any inquiry or investigation that could lead to any
such Proceeding, by reason of the fact that Indemnitee served in an
Indemnifiable Capacity (the “Indemnification Period”).

Section 9. Fees and Expenses of Independent Legal Counsel. The Company agrees to
pay the reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of the
reasonableness of Expenses pursuant to Section 4(b) of this Letter Agreement or
Indemnitee’s entitlement to indemnification pursuant to Section 7 of this Letter
Agreement, and to fully indemnify such Independent Legal Counsel against any and
all expenses and losses incurred by it arising out of or relating to this Letter
Agreement or its engagement pursuant hereto.

Section 10. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 7 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Letter Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Letter Agreement, or (iv) Indemnitee otherwise seeks enforcement of this
Letter Agreement, Indemnitee shall be entitled to seek an adjudication of his
rights, at his sole option, either in (i) any court of competent jurisdiction or
(ii) an arbitration to be conducted by a single arbitrator pursuant to the rules
of the American Arbitration Association. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or arbitration.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 7
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 10 shall be made de novo and Indemnitee shall not be prejudiced by
reason of determination that he is not entitled to indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 7 hereof or otherwise pursuant to the terms of this
Letter Agreement, the Company shall be bound by such determination in the
absence of (i) a knowing or intentional misrepresentation of or a knowing or
intentional failure to disclose a material fact by Indemnitee or (ii) a specific
finding (which has become final) by a court of competent jurisdiction that all
or any part of such indemnification is expressly prohibited by the law of the
State of Delaware.

(d) In any court proceeding pursuant to this Section 10, the Company shall be
precluded from asserting that the procedures of this Letter Agreement are not
valid, binding and enforceable. The Company shall stipulate in any such court
that the Company is bound by all the provisions of this Letter Agreement and is
precluded from making any assertion to the contrary.

(e) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Letter Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any expenses actually and reasonably incurred by him if Indemnitee
prevails in such judicial adjudication or arbitration. If it shall be determined
in such judicial adjudication or arbitration that Indemnitee is entitled to
receive part but not all of the indemnification or advancement of expenses
sought, all such expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be paid by the Company.

Section 11. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Letter Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Letter Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

Section 12. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Company will not relieve it from any liability which
it may have to Indemnitee if such omission does not prejudice the Company’s
rights. If such omission does prejudice the Company’s rights, the Company will
be relieved from liability only to the extent of such prejudice; nor will such
omission relieve the Company from any liability which it may have to Indemnitee
otherwise than under this Letter Agreement. With respect to any Proceeding as to
which Indemnitee notifies the Company of the commencement thereof:

(a) The Company will be entitled to participate therein at its own expense; and

(b) The Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Letter Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ its own counsel in such Proceeding but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless:

(i) The employment of counsel by Indemnitee has been authorized by the Company;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee;

(iii) The Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence;

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Company.

(c) The Company shall not be liable to indemnify Indemnitee under this Letter
Agreement for any amounts paid in settlement of any proceeding effected without
its written consent. The Company shall not settle any Proceeding in any manner
which would impose any penalty, obligation or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold consent to any proposed settlement.

Section 13. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

(a) If to Indemnitee, to:

Mr. Louis Salamone

(b) If to the Company, to:

LCC International, Inc.

7925 Jones Branch Drive

McLean, Virginia 22102

Attention: General Counsel

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 14. Nonexclusivity. The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under the General Corporation Law of the State of Delaware,
the Company’s Certificate of Incorporation or By-Laws or any agreements, vote of
members, resolution of the Board of Directors of the Company or otherwise.

Section 15. Binding Effect, Duration and Scope of Agreement. This Letter
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), spouses,
heirs and personal and legal representatives. This Letter Agreement shall
continue in effect during the Indemnification Period (as defined in Section 8
hereof), regardless of whether Indemnitee continues to serve in an Indemnifiable
Capacity.

Section 16. Severability. If any provision or provisions of this Letter
Agreement (or any portion thereof) shall be held to be invalid, illegal or
unenforceable for any reason whatsoever the validity, legality and
enforceability of the remaining provisions of this Letter Agreement shall not in
any way be affected or impaired thereby and to the fullest extent legally
possible, the provisions of this Letter Agreement shall be construed so as to
give effect to the intent of any provision held invalid, illegal or
unenforceable.

Section 17. Governing Law and Interpretation of Agreement. This Letter Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, as applied to contracts between residents of the State of
Delaware entered into and to be performed entirely within the State of Delaware.
If the laws of the State of Delaware are hereafter amended to permit the Company
to provide broader indemnification rights than said laws permitted the Company
to provide prior to such amendment, the rights of indemnification and
advancement of expenses conferred by this Letter Agreement shall automatically
be broadened to the fullest extent permitted by the laws of the State of
Delaware, as so amended.

Section 18. Consent to Jurisdiction. The Company and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
related to this Letter Agreement.

Section 19. Entire Agreement. This Letter Agreement represents the entire
agreement between the parties hereto, and there are no other agreements,
contracts or understandings between the parties hereto with respect to the
subject matter of this Letter Agreement, except as specifically referred to
herein or as provided in Section 14 hereof.

Section 20. Counterparts. This Letter Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.

If the foregoing is acceptable to you, please execute and return to me a copy of
this Letter Agreement.

Very truly yours,

LCC INTERNATIONAL, INC.

By: /s/ Julie A. Dobson

Julie A. Dobson
Chairperson, Board of Directors

Agreed and Accepted as of this 21st day of April 21, 2006

/s/ Louis Salamone, Jr.      

Louis Salamone, Jr.

3